The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendment filed on October 15, 2021.

Status of the Claims
Claims 1, 8, and 15 are amended, claims 1-20 are currently pending in the application.	

Response to Amendment
Regarding art rejection: In regards to pending claims Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claims 2-7 and 16-20 are objected to for the same reason because their dependencies from their respective independent claims.
Line 19 of claim 1, line 15 of claim 8, and line 17 of claim 15, --the-- should be inserted before “testing”, respectively. 
Claims 2-7, 9-14, and 16-20 are objected to for the same reason because their dependencies from their respective independent claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites “determining, from a test record, that a particular test of the plurality of tests did not test the first object; Page 2 of 13Response to Non-Final Office Action mailed July 23, 2021 determining, in response to determining that the particular test of the plurality of tests did not test the first object, not to use the particular test to test the first object”.  The claimed features are not described in the specification of the application. para [0060] of the spec discloses “For example, test case A may have been previously executed to test object 1 (424), and the results of the execution may reveal the test case did not accurately identify object 1 (424) as the cause of a particular fault (i.e. a false20 negative). In that example, although test case A 444 was previously executed to test a version of the objects included in potentially unwanted modification 2 (460), the test case may not be used to test the updated version of those objects based test case A”. Test A may not be used to test the updated version of those objects not because it did not test the object, but it tested the object and did not accurately identify the object as the cause of a particular fault. The amended claims 8 and 15 recite those same features as in amended claim1, and are rejected for the same reason. Dependent claims 2-7, 9-14, and 16-20 are rejected for the same reason because of their dependencies from their respective independent claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al  (US 20090089745 A1, hereinafter, “Johnson”) in view of D'Andrea et al (US 20170139819 A1, hereinafter, “D'Andrea”), YOSHIDA et al (US 20180165182 A1, hereinafter, “YOSHIDA”), Deng et al (US 8276123 B1, hereinafter, “Deng”) and Rusmanov (US 20080155338 A1, hereinafter, “Rusmanov”).

Regarding claim 1 (Currently Amended), Johnson teaches 
A system comprising (Fig. 4):  
2 one or more processors (Fig. 4);  
3 a non-transitory computer-readable media including executable instructions which when executed by the one or more processors, cause the one or more processors to perform operations including (Fig. 4):   
detecting a first fault upon testing a current software build, the first fault being associated with a first fault identifier (Fig. 3A, step 302, para [0052], wherein a particular regression reads on a first fault, and the particular regression indicates that it is associated with an identifier, e.g. the regression build 104);
detecting a modification to the current software build, the current software build including a plurality of objects (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), and those that have not….” wherein the regression build reads on the current build, and there are components that have been changed indicate a modification to the current software build);  
identifying a set of objects of the plurality of objects of the current software build that are affected by the modification to the current software build (para [0026], “On the other hand, once a particular build is identified as a problem build, then the cause for the software regression in the software system can be further narrowed to code components that have been changed in this particular build. Those code components form a set of suspect code components 206, as illustrated in FIG. 2…” just like finding a set of suspect code components 206 for a particular build, a set of suspect code components for the current build can be identified by Johnson; further, for any );
identifying. in response to [identifying the second fault identifier], a modification to the previous software build associated with the previous fault, wherein the modification to the previous software build affected a subset of the set of objects (refer to fig. 2 and para [0026] of Johnson, as explained above, for any build after the baseline build a set of suspect code components can be found. By observing the set of suspect code components for the current build and the sets of suspect code components of other builds, a modification to a previous software build that affected a subset of the set of objects that are affected by the modification to the current software build can be identified.);
Johnson does not explicitly teach
identifying the second fault identifier,
identifying a second fault identifier that is associated with the first fault identifier, the second fault identifier corresponding to a previous fault detected during testing of a previous software build; 
identifying, from the subset of the set of objects, a first object that was tested during testing of the previous software build and is associated with the previous fault; 
retrieving a plurality of tests that were previously executed to test the modification to the previous software build; 
determining, from a test record, that a particular test of the plurality of tests did not test the first object; Page 2 of 13 Response to Non-Final Office Action mailed July 23, 2021 
determining, in response to determining that the particular test of the plurality of tests did not test the first object, not to use the particular test to test the first object; 
generating a set of tests that includes the plurality of tests that were previously executed to test the modification to the previous software build except for the particular test, the set of tests configured to test the subset of the set of objects that were affected by the modification to the current software build; 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
D'Andrea teaches
identifying the second fault identifier,
identifying a second fault identifier that is associated with the first fault identifier, the second fault identifier corresponding to a previous fault detected during testing of a previous software build (para [0025-0026]); 
identifying, from the subset of the set of objects, a first object that was tested during testing of the previous software build and is associated with the previous fault (para [0024-0026]);
retrieving a plurality of tests that were previously executed to test the modification to the previous software build (para [0026], “…then test history program 116 retrieves the relevant test cases (step 208)….”); 
generating a set of tests that includes the plurality of tests that were previously executed to test the modification to the previous software build [except for the particular test], the set of tests configured to test the subset of the set of objects that were affected by the modification to the current software build (para [0026], “…A test case failure's direct relationship with a historic code change can be implied to have a potential relationship to a new change by virtue of the defined relevance between the changes. Thus, the list of relevant test cases includes test cases that are likely to be affected by the new code change”);
Johnson and D'Andrea are analogous art because both deal with software testing.

Neither Johnson nor D'Andrea explicitly teaches 
determining, from a test record, that a particular test of the plurality of tests did not test the first object; Page 2 of 13 Response to Non-Final Office Action mailed July 23, 2021 
determining, in response to determining that the particular test of the plurality of tests did not test the first object, not to use the particular test to test the first object; 
(…) except for the particular test, (…);
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
YOSHIDA teaches 
determining, from a test record, that a particular test of the plurality of tests did not test the first object (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….” wherein provide no information regarding a patch reads on did not test the object); Page 2 of 13 Response to Non-Final Office Action mailed July 23, 2021 
determining, in response to determining that the particular test of the plurality of tests did not test the first object, not to use the particular test to test the first object (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….”); 
(…) except for the particular test, (…) (para [0063], “…the determining of the prioritization of the tests of the test suite may help reduce the time it takes to test repair candidates by removing or lowering the priority of some tests that may provide less or no information regarding a patch.….” wherein some tests that provide no information regarding a patch read on the particular test which is excluded);
The combination of Johnson and D'Andrea along with YOSHIDA are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea and YOSHIDA before him/her before the effective filing date of the claimed invention, to incorporate the features of YOSHIDA into Johnson and D'Andrea because YOSHIDA’s teaching provides techniques that “improve the efficiency and efficacy of software program testing” (YOSHIDA, para [0063]).
None of Johnson, D'Andrea and YOSHIDA explicitly teaches 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects; 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results; 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
Deng teaches 
scheduling an execution order for each test of the set of tests such that a first test that tests the first object is configured to be executed before a second test that tests another object of the subset of the set of objects (Fig. 4B, steps 100-102 and corresponding text in col 24, line 26 to col 26, line 44, that describe selecting test cases based on function which reads on an object; one of ordinary skill in the art understands that the selected tests may be executed in the function order, i.e. executing test cases for one function after another function); 
executing the set of tests to test the current software build, wherein the set of test are executed according to the execution order, and wherein executing the set of tests generates one or more test results (col 26, lines 45-59);
The combination of Johnson, D'Andrea and YOSHIDA along with Deng are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , and Deng before him/her before the effective filing date of the claimed invention, to incorporate the features of Deng into Johnson, D'Andrea and YOSHIDA because Deng’s teaching provides techniques for “for intelligently selecting test cases within testing environments” (Deng, ABSTRACT).
None of Johnson, D'Andrea, YOSHIDA , and Deng explicitly teaches 
comparing the one or more test results to one or more previous test results; and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build.
Rusmanov teaches 
comparing the one or more test results to one or more previous test results (para [0035], “…The process 300 then compares 326 the current SUT's output to an expected output…” wherein expected output reads on previous test results); and 
modifying, based on comparing the one or more test results to the one or more previous test results, the current software build to remove the modification to the current software build (para [0036], “…If files have been modified during the previous test case, the host 
The combination of Johnson, D'Andrea, YOSHIDA and Deng along with Rusmanov are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov before him/her before the effective filing date of the claimed invention, to incorporate the features of Rusmanov into Johnson, D'Andrea, YOSHIDA and Deng because Rusmanov’s teaching provides systems and methods for testing software that isolates file system calls “so as to protect a host system performing the test” (Rusmanov, ABSTRACT).

Regarding claim 2 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein the current software build includes an 2incremented version of one or more objects of the previous software build (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), …” a change in one of the code components indicates an incremented version).

Regarding claim 4 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Deng further teaches wherein generating the set of tests further comprises: 
determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested (col 27, lines 4-14, “Initially, test selection engine 60 may, when implementing the COMBO-SET(x) algorithm, retrieve coverage data 28 for test cases 26 (132). Coverage data 28 may, as described above, define function-level block combinations for each of test cases 26. ….”); and 
selecting one or more tests of the plurality of tests to be included in the set of tests based on the coverage (col 27, lines 15-30, “Test selection engine 60 then, based on the ). 
The combination of Johnson, D'Andrea, YOSHIDA and Rusmanov along with Deng are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Rusmanov and Deng before him/her before the effective filing date of the claimed invention, to incorporate the features of Deng into Johnson, D'Andrea, YOSHIDA and Rusmanov because Deng’s teaching enables selection of most efficient test cases (Deng, Fig. 5 and corresponding text including col 27, lines 4-30).

Regarding claim 5 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein generating the set of tests includes retrieving a test record that includes an association between a modification to a software build, each object of the software build affected by the modification (para [0026], “On the other hand, once a particular build is identified as a problem build, then the cause for the software regression in the software system can be further narrowed to code components that have been changed in this particular build. Those code components form a set of suspect code components 206, as illustrated in FIG. 2…” just like finding a set of suspect code components 206 for a particular build, a set of suspect code components for the current build can be identified by Johnson; further, for any intermediate build between the baseline build and the current build a set of suspect code components can be identified.), and an identification of one or more tests executed to test the modification to the software build (para [0020], “In block 350, a change can be detected to one of the files of the software application. In response to the detected change, in block 360 a subset of the tests can identified from the reverse mapping as having been associated with the one of the files that has been changed. Thereafter, in block 370 the subset of the tests can be applied to the files of the software application and in block 380 a result of the application of the subset of tests can be recorded. …”).

Regarding claim 6 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, Johnson further teaches wherein detecting a modification to a current 2software build is in response to detecting one or more faults in the current software build (para [0024], “FIG. 2 is a diagram that represents a universe of (source) code components 202 that comprises all source code components in the software system, including those code components that have been changed between the baseline build (102) and the regression build (104), and those that have not….” wherein the regression indicates one or more faults, and there are components that have been changed indicate a modification to the current software build).

Regarding claim 8 (Currently Amended), it is directed to A method that is disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 8. 

Regarding claim 9 (Original), Johnson as modified by D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 8, Johnson further teaches wherein one or more modifications to the previous 2software build transformed the previous software build into the current software build, the one or 3more modifications affecting one or more objects of the previous software build (para [0021], “FIG. 1 is a diagram that represents a baseline build 102 where a software regression is known to be absent from a software system, a regression build 104 in which the software regression in the software system has occurred, and a number of intermediate builds 1-1, 1-2, 2-1, 2-2, 3-1 and 3-2 (106-1 through 6) of the software system between the baseline build (102) and the regression build (104), in an example embodiment of the present invention. In one embodiment, the regression build may be a system integration build that contains all submitted code changes over a period of software development since the baseline build. …”), and wherein the 4current software build includes an incremented version of the one or more objects of the previous 5software build (Fig. 1 and corresponding text in para [0021]).

Regarding claim 11 (Original), it recites the same features as claim 4, and is rejected for the same reason.

Regarding claim 12 (Original), it recites the same features as claim 5, and is rejected for the same reason.

Regarding claim 13 (Original), it recites the same features as claim 6, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it is directed to A non-transitory computer-readable media to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claims 15.

Regarding claim 16 (Original), it recites the same features as claim 9, and is rejected for the same reason.

Regarding claim 18 (Original), it recites the same features as claim 4, and is rejected for the same reason.

Regarding claim 19 (Original), it recites the same features as claim 5, and is rejected for the same reason.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D'Andrea, YOSHIDA , Deng and Rusmanov as applied to claims 1, 8, and 15 respectively, in further view of Avvari et al (US 20040025088 A1, hereinafter, “Avvari”).

Regarding claim 3 (Original), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, but does not explicitly teach further comprising:  
determining whether each object of the subset of the set of objects has been 3previously tested; and  
4generating one or more new tests for each object that have not been tested.
Avvari teaches further comprising:  
determining whether each object of the subset of the set of objects has been 3previously tested (para [0076], “…. However, if the bug cannot be reproduced using the existing test data structures, the method continues to operation 1216, in which a determination is made as to whether new test cases need to be generated to cover the application paths not previously tested by the existing test cases. If it is determined that new test cases need to be generated to cover certain paths in the application data structure that have not been previously tested, the method continues to "A". …”); and  
4generating one or more new tests for each object that have not been tested (Fig. 12A, step 1218, “Generate new test cases to cover paths not previously tested”).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Avvari are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Avvari before him/her before the effective filing date of the claimed invention, to incorporate the features of Avvari into Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov because Avvari’s teaching provides a flexible methodology to improve test coverage of computer software applications (Avvari, para [0008] and BRIEF SUMMARY).

Regarding claim 7 (Original), Johnson as modified D'Andrea, YOSHIDA , Deng and Rusmanov teaches claim 1, but does not explicitly teach wherein the operations further include: 
determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested; 
determining that a combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects; 
generating, based on determining that the combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects, one or more additional tests configured to test one or more objects of the subset of the set of objects not covered by the set of tests; and 
scheduling the one or more additional tests for execution. 
Avvari teaches wherein the operations further include:  
2 determining a coverage for each test of a plurality of tests, the coverage indicating an amount of the current software build that is tested (para [0075], “…. The test cases were previously implemented to test production Java VM and test case call trees were previously stored in the database”. One of ordinary skill in the art understands that a test case call tree can be created for every test case separately, wherein the test call tree reads on coverage);  
4 determining that a combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects (para [0076], “…. However, if the bug cannot be reproduced using the existing test data structures, the method continues to operation 1216, in which a determination is made as to whether new test cases need to be generated to cover the application paths not previously tested by the existing test cases. If it is determined that new test cases need to be generated to cover certain paths in the application data structure that have not been previously tested, the method continues to "A". …”);  
6generating, based on determining that the combined coverage of each test of the set of tests does not cover each object of the subset of the set of objects, one or more additional tests configured to test one or more objects of the subset of the set of objects not covered by the set of tests (Fig. 12A, step 1218, “Generate new test cases to cover paths not previously tested”, and para [0076] as cited for previous limitation); and  
10 scheduling the one or more additional tests for execution (para [0077], “Following A, the method continues to operation 1220, in which the new test cases are executed using the production Java VM…”).
The combination of Johnson, D'Andrea, YOSHIDA , Deng and Rusmanov along with Avvari are analogous art because all deal with software testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Johnson, D'Andrea, YOSHIDA , Deng, Rusmanov and Avvari before 

Regarding claim 10 (Original), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 14 (Original), it recites the same features as claim 7, and is rejected for the same reason.

Regarding claim 17 (Original), it recites the same features as claim 3, and is rejected for the same reason.

Regarding claim 20 (Original), it recites the same features as claim 7, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 10/15/2021 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192